DETAILED ACTION
This is the first Office action on the merits based on the 16/635,637 application filed on 01/31/2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20, as originally filed, are currently pending and considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “100” in Figure 11 has been used to designate both the handle and the jump rope section.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of 

Claim Objections
Claims 1, 2, 4, 7, 10, 11, 15, 18 and 19 are objected to because of the following informalities:
In claim 1, line 6, “is to rotate and slide within the handle” should be --- is operable to rotate and slide within the handle ---.
In claim 1, line 8, “a spring to compress between the shaft assembly” should be   --- a spring operable to compress between the shaft assembly ---.
In claim 2, line 2, “its longitudinal axis” should be --- the longitudinal axis ---.
In claim 4, lines 1-2, “wherein the compression nut includes an orifice through which the jump rope section passes” should be --- wherein the compression nut includes an orifice configured through which the jump rope section passes ---.  Refer to the 35 U.S.C. § 112(b) rejection of claim 1, see below, wherein it is unclear whether or not applicant’s jump rope handle assembly, as claimed in claim 1, comprises the jump rope section.
In claim 7, lines 1-2, “wherein the collet fitting includes an orifice through which the jump rope section passes” should be --- wherein the collet fitting includes an orifice configured through which the jump rope section passes ---.  Refer to the 35 U.S.C. § 112(b) rejection of claim 1, see below, wherein it is unclear whether or not applicant’s jump rope handle assembly, as claimed in claim 1, comprises the jump rope section.
In claim 10, line 1, the designation of the claim as “10” should be --- 10. ---.

In claim 11, line 9, “is to receive a jump rope section” should be --- is operable to receive the jump rope section ---.
In claim 11, line 10, “is to rotate and slide within the handle” should be --- is operable to rotate and slide within the handle ---.
In claim 11, line 12, “a spring to compress between the shaft assembly” should be --- a spring operable to compress between the shaft assembly ---.
In claim 15, line 6, “its longitudinal axis” should be --- the longitudinal axis ---.
In claim 15, line 10, “a fitting receptacle to receive the collet fitting” should be --- a fitting receptacle operable to receive the collet fitting ---.
In claim 15, line 12, “the shaft assembly is to rotate and slide within the handle” should be --- the shaft assembly is operable to rotate and slide within the handle ---.
In claim 15, line 13, “a spring to compress” should be --- a spring operable to compress ---.
In claim 18, line 2, “the jump rope” should be --- the jump rope assembly ---.
In claim 19, line 2, “the jump rope” should be --- the jump rope assembly ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “is to receive a jump rope section” and “comprises a collet to retain the jump rope section” are respectively recited in lines 5 and 7.  The limitations render the claim indefinite because it is unclear whether or not applicant’s jump rope handle assembly, as claimed in claim 1, comprises the jump rope section.  Applicant is suggested to amend the limitations to --- is configured to receive a jump rope section --- and --- comprises a collet configured to retain the jump rope section ---, respectively.
Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 1, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Regarding claim 3, which depends from claim 1, the limitations “wherein the shaft assembly comprises: a threaded collet to receive a compression nut; and the compression nut to thread onto the threaded collet to tighten the threaded collet about the jump rope section” are recited in lines 1-5.  The limitations render the claim indefinite because it is unclear whether or not the shaft assembly comprises both a collet, as recited in claim 1, line 7, and a threaded collet and compression nut, as recited in claim 3.  Applicant is suggested to amend the limitations to --- wherein the collet is a threaded collet and the shaft assembly further comprises a compression nut configured to threadingly engage the threaded collet and tighten the threaded collet 
Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 2, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Claim 5, which depends from claim 1, recites the limitation “wherein the compression nut is unthreaded from the threaded collet during adjustment of the length of the jump rope section” in lines 1-3.  There is insufficient antecedent basis for “the length of the jump rope section” in this limitation in the claim.  Applicant is suggested to amend the limitation to --- wherein the compression nut is configured to be unthreaded from the threaded collet during an adjustment of a length of the jump rope section ---.  Refer as well to the 35 U.S.C. § 112(b) rejection of claim 1, see above, wherein it is unclear whether or not applicant’s jump rope handle assembly, as claimed in claim 1, comprises the jump rope section.
Regarding claim 6, which depends from claim 1, the limitations “wherein the shaft assembly comprises: a collet fitting to receive the jump rope section; and a fitting receptacle to receive the collet fitting to tighten the collet fitting about the jump rope section” are recited in lines 1-5.  The limitations render the claim indefinite because it is unclear whether or not the shaft assembly comprises both a collet, as recited in claim 1, line 7, and a collet fitting and fitting receptacle, as recited in claim 6.  Applicant is suggested to amend the limitations to --- wherein the collet is a collet fitting configured 
Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 6, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Claim 10 recites the limitation “the shaft” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- the shaft assembly ---.
Regarding claim 11, the limitations “a jump rope section with ends coupled to handle assemblies” and “two handle assemblies, each handle assembly comprising” are respectively recited in lines 2 and 4.  The limitations render the claim indefinite because it is unclear whether or not “handle assemblies” recited in line 2 is the same as, different from, or in addition to “two handle assemblies” recited in line 4.  Applicant is suggested to amend the limitation in claim 11, line 2, to --- a jump rope section with ends respectively coupled to two handle assemblies ---.  Applicant is suggested to amend the limitation in claim 11, line 4, to --- each handle assembly comprising ---.  Refer to the specification, as originally filed, paragraph 0019.
 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Claim 14 recites the limitation “the rope” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- the jump rope section ---.
Regarding claim 15, the limitations “a jump rope section with ends coupled to handle assemblies” and “two handle assemblies, each handle assembly comprising” are respectively recited in lines 2 and 4.  The limitations render the claim indefinite because it is unclear whether or not “handle assemblies” recited in line 2 is the same as, different from, or in addition to “two handle assemblies” recited in line 4.  Applicant is suggested to amend the limitation in claim 15, line 2, to --- a jump rope section with ends respectively coupled to two handle assemblies ---.  Applicant is suggested to amend the limitation in claim 15, line 4, to --- each handle assembly comprising ---.  Refer to the specification, as originally filed, paragraph 0019.
Regarding claim 15, lines 13-14, the limitation “a spring to compress between the compression nut and an interior impact surface of the handle” renders the claim indefinite because it is unclear whether or not applicant intends to claim an invention with a shaft assembly that comprises both 1) a collet fitting and fitting receptacle and 2) a compression nut.  In addition, there is insufficient antecedent basis for “the compression nut” in this limitation in the claim.  Applicant is suggested to amend the limitation to --- a spring to compress between the fitting receptacle and an interior 
Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 15, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Regarding claim 20, which depends from claim 15, the limitation “an end of the jump rope section” is recited in lines 1-2.  The limitation renders the claim indefinite because it is unclear whether or not the limitation is the same as, different from, or in addition to “ends” of the jump rope section that are coupled to handle assemblies, as recited in claim 15, line 2.  Accordingly, applicant is suggested to amend the limitation in claim 15, line 9, from “a collet fitting to receive the jump rope section” to --- a collet fitting operable to receive one of the ends of the jump rope section ---.  In addition, applicant is suggested to amend the limitation in claim 20, lines 1-2, from “an end of the jump rope section” to --- the one of the ends of the jump rope section ---.  Refer to Figures 12-14.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 11-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding claim 11, the limitation “the jump rope section to be passed over an individual” is recited in lines 2-3.  The limitation appears to be directed to or encompassing a human organism or body parts of a human organism.   Applicant is suggested to amend the limitation to --- the jump rope section configured to be passed over an individual ---.
Claims 12-14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act, by virtue of their dependency on claim 11, which is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act, see above.
Regarding claim 15, the limitation “the jump rope section to be passed over an individual” is recited in lines 2-3.  The limitation appears to be directed to or encompassing a human organism or body parts of a human organism.   Applicant is suggested to amend the limitation to --- the jump rope section configured to be passed over an individual ---.
Claims 16-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act, by virtue of their dependency on claim 15, which is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act, see above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liupanshui Normal University (CN 205307681 U), hereinafter “Liupanshui Normal University.”  Reference is made in this section to the Espacenet and Google Patents English language translations of Liupanshui Normal University, dated 02/18/2022, which are attached to this Office action.
Regarding claim 1, Liupanshui Normal University discloses a jump rope handle assembly (Figure 2) comprising:
a handle (the handle 2; Figures 1 and 2) having a longitudinal axis (the longitudinal axis of the handle 2; Figures 1 and 2);
a shaft assembly (the takeup column 5 together with the expansion pipe 9, the rubber clamp 11, and the threaded nut-like rotary portion 12; Figure 2) disposed within the handle, wherein the shaft assembly:
is to receive a jump rope section (the section of the rope body 1; Figure 2);
is to rotate and slide within the handle (the takeup column 5 rotates about the threaded shaft 4 within the handle 2 ((Figure 2; Espacenet English language translation, Description section, page 2, last paragraph; Google Patents English language translation, Description section, page 3, first paragraph); (the takeup column 5 is slidably connected within the handle 2; Espacenet English language translation, Description section, page 2, third paragraph from bottom; Google Patents English language translation, Description section, page 2, second paragraph from bottom, and page 3, first paragraph)); and

a spring (the coil spring 6; Figure 2) to compress between the shaft assembly and an interior impact surface of the handle (the inner end surface of the handle 2; Figure 2; Espacenet English language translation, Description section, page 2, third paragraph from bottom).
Regarding claim 2, Liupanshui Normal University further discloses wherein the handle incrementally varies in diameter along its longitudinal axis (Figures 1 and 2).
Regarding claim 3, Liupanshui Normal University further discloses wherein the shaft assembly comprises:
a threaded collet (the expansion pipe 9 is threaded at the distal end thereof (Figure 2; Google Patents English language translation, Description section, page 2, last paragraph); refer to the 35 U.S.C. § 112(b) rejections of claim 3, see above) to receive a compression nut (the threaded nut-like rotary portion 12; Figure 2; Google Patents English language translation, Description section, page 2, last paragraph); and
the compression nut to thread onto the threaded collet to tighten the threaded collet about the jump rope section (Figure 2; Espacenet English language translation, Description section, page 2, last paragraph continued onto page 3; Google Patents English language translation, Description section, page 2, last paragraph, and page 3, first paragraph).

Regarding claim 5, Liupanshui Normal University further discloses wherein the compression nut is unthreaded from the threaded collet during adjustment of the length of the jump rope section (Figure 2; Espacenet English language translation, Description section, page 2, last paragraph continued onto page 3; Google Patents English language translation, Description section, page 2, last paragraph, and page 3, first paragraph).
Regarding claim 6, Liupanshui Normal University further discloses wherein the shaft assembly comprises:
a collet fitting (the expansion pipe 9 (Figure 2; Espacenet English language translation, Description section, page 2, last paragraph continued onto page 3; Google Patents English language translation, Description section, page 2, last paragraph); refer to the 35 U.S.C. § 112(b) rejections of claim 3, see above) to receive the jump rope section; and
a fitting receptacle (the threaded nut-like rotary portion 12; Figure 2; Espacenet English language translation, Description section, page 2, last paragraph continued onto page 3; Google Patents English language translation, Description section, page 2, last paragraph, and page 3, first paragraph) to receive the collet fitting to tighten the collet fitting about the jump rope section.
Regarding claim 7, Liupanshui Normal University further discloses wherein the collet fitting includes an orifice through which the jump rope section passes (Figure 2).

Regarding claim 10, Liupanshui Normal University further discloses wherein the shaft has a plain bearing interface with the handle (Figures 2 and 5).

Regarding claim 11, Liupanshui Normal University discloses a jump rope assembly (Figures 1-5) comprising:
a jump rope section (the section of the rope body 1; Figures 1 and 2) with ends coupled to handle assemblies (the handles 2; Figures 1 and 2), the jump rope section to be passed over an individual (as configured in Figure 1);
two handle assemblies (Figure 1), each handle assembly comprising:
a handle having a longitudinal axis (the longitudinal axis of the handle 2; Figures 1 and 2), the handle incrementally varying in diameter along its longitudinal axis (Figures 1 and 2);
a shaft assembly (the takeup column 5 together with the expansion pipe 9, the rubber clamp 11, and the threaded nut-like rotary portion 12; Figure 2) disposed within the handle, wherein the shaft assembly:
is to receive a jump rope section (the section of the rope body 1; Figure 2);
is to rotate and slide within the handle (the takeup column 5 rotates about the threaded shaft 4 within the handle 2 ((Figure 2; Espacenet English language translation, Description section, page 2, last paragraph; 
comprises a collet (the expansion pipe 9; Figure 2) to retain the jump rope section (Figure 2; Espacenet English language translation, Description section, page 2, last paragraph continued onto page 3; Google Patents English language translation, Description section, page 3, first paragraph) to retain the jump rope section; and
a spring (the coil spring 6; Figure 2) to compress between the shaft assembly and an interior impact surface of the handle (the inner end surface of the handle 2; Figure 2; Espacenet English language translation, Description section, page 2, third paragraph from bottom).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



9 is rejected under 35 U.S.C. 103 as being unpatentable over Liupanshui Normal University (CN 205307681 U) in view of Jordan (US 2012/0202661).
Regarding claim 9, Liupanshui Normal University discloses the invention as substantially claimed, see above, but fails to disclose: wherein the handle is formed of polyoxymethylene.
Jordan teaches an exercise assembly (Figure 2; paragraph 0050) comprising a handle (the vertically extendable handles 37; Figure 2; paragraph 0050) formed of polyoxymethylene (the vertically extendable handles 37 may be constructed from a strong thermoplastic such as polyoxymethylene, a.k.a. POM or Dupont Delrin; Figure 2; paragraph 0050).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the handle of Liupanshui Normal University’s invention such that it is formed of polyoxymethylene, as taught by Jordan, in order to ensure that the handle is constructed from a strong thermoplastic (Jordan: paragraph 0050).

Claims 12, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liupanshui Normal University (CN 205307681 U) in view of Race (US 4,330,118).  Reference is made in this section to the Espacenet and Google Patents English language translations of Liupanshui Normal University (CN 205307681 U), dated 02/18/2022, which are attached to this Office action.

Race teaches an analogous jump rope handle assembly (Figure 1) comprising an external spring (the spring 123; Figure 1, column 2, lines 25-28) projecting out of a handle (the handle 101 together with the conical fastener 103 and the tubing 117; Figure 1) to prevent kinking of a jump rope section (the cable 121; Figure 1; column 2, lines 25-28).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the handle of Liupanshui Normal University’s invention to include an external spring, as taught by Race, in order to ensure that the jump rope section will not kink (Race: column 2, lines 25-28).

Regarding claim 15, Liupanshui Normal University discloses jump rope assembly (Figures 1-5) comprising:
a jump rope section (the section of the rope body 1; Figures 1 and 2) with ends coupled to handle assemblies (the handles 2; Figures 1 and 2), the jump rope section to be passed over an individual (as configured in Figure 1);
two handle assemblies (Figure 1), each handle assembly comprising:
a handle having a longitudinal axis (the longitudinal axis of the handle 2; Figures 1 and 2), the handle incrementally varying in diameter along its longitudinal axis (Figures 1 and 2);

the shaft assembly comprises:
a collet fitting (the expansion pipe 9; Figure 2; Espacenet English language translation, Description section, page 2, last paragraph continued onto page 3; Google Patents English language translation, Description section, page 2, last paragraph) to receive the jump rope section; and
a fitting receptacle (the threaded nut-like rotary portion 12; Figure 2; Espacenet English language translation, Description section, page 2, last paragraph continued onto page 3; Google Patents English language translation, Description section, page 2, last paragraph, and page 3, first paragraph) to receive the collet fitting to tighten the collet fitting about the jump rope section;
the shaft assembly is to rotate and slide within the handle (the takeup column 5 rotates about the threaded shaft 4 within the handle 2 ((Figure 2; Espacenet English language translation, Description section, page 2, last paragraph; Google Patents English language translation, Description section, page 3, first paragraph); (the takeup column 5 is slidably connected within the handle 2; Espacenet English language translation, Description section, page 2, third paragraph from bottom; Google Patents English language translation, 
a spring (the coil spring 6; Figure 2) to compress between the compression nut (refer to the 35 U.S.C. § 112(b) rejection of claim 15, see above) and an interior impact surface of the handle (the inner end surface of the handle 2; Figure 2; Espacenet English language translation, Description section, page 2, third paragraph from bottom).
However, Liupanshui Normal University fails to disclose: an external spring projecting out of the handle to prevent kinking of the jump rope section.
Race teaches an analogous jump rope assembly (Figure 1) comprising an external spring (the spring 123; Figure 1, column 2, lines 25-28) projecting out of a handle (the handle 101 together with the conical fastener 103 and the tubing 117; Figure 1) to prevent kinking of a jump rope section (the cable 121; Figure 1; column 2, lines 25-28).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the handle of Liupanshui Normal University’s invention to include an external spring, as taught by Race, in order to ensure that the jump rope section will not kink (Race: column 2, lines 25-28).
Regarding claim 18, Liupanshui Normal University further discloses wherein the spring relieves tension when the jump rope is in use (Figure 2; Espacenet English language translation, Description section, page 2, last paragraph continued onto page 3).

Regarding claim 20, Liupanshui Normal University further discloses wherein an end of the jump rope section is deformed to prevent sliding through the collet fitting (the end of the section of the rope body 1 is deformed from a substantially linear configuration (Figure 1) to a substantially helical configuration (Figure 2) as it is wrapped around the exterior surface of the takeup column 5; Figures 1 and 2).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liupanshui Normal University (CN 205307681 U) in view of Heinrich (US 5,690,592).
Regarding claim 13, Liupanshui Normal University discloses the invention as substantially claimed, see above, but fails to disclose: wherein the jump rope section has graduated markings indicating a rope length.
Heinrich teaches an analogous jump rope assembly (Figures 1 and 2) wherein a jump rope section (the sections of the leg members 30, 32, 38, and 40 of the hoop constructions 26, 28 that include the markings 68; Figures 1 and 2) has graduated markings (the markings 68 of the sections of the leg members 30, 32, 38, and 40 of the hoop constructions 26, 28; Figures 1 and 2) indicating a rope length (column 4, lines 16-38; Figures 1 and 2).
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liupanshui Normal University (CN 205307681 U) in view of Varner (US 2005/0014571), and further in view of Newman (US 2015/0119206).
Regarding claim 14, Liupanshui Normal University discloses the invention as substantially claimed, see above, but fails to disclose: wherein the jump rope section is a 7x19 stranded cable having an outside diameter of .0625 inches and a vinyl coating such that an overall diameter of the rope is .120 inches.
Varner teaches an analogous exercise assembly (Figures 2-4 and 14) wherein a rope section is a 7x19 stranded cable (the flexible control linkage (Figures 1, 3, 4, and 6) is a 3/16 7x19 aircraft cable (Figure 3)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the jump rope section of Liupanshui Normal University’s invention such that it is a 7x19 stranded cable, as taught by Varner, in order to ensure that the jump rope section is strong in tension to reduce 
Liupanshui Normal University in view of Varner teaches the invention as substantially claimed, see above, but fails to disclose: the jump rope section having an outside diameter of .0625 inches and a vinyl coating.
Newman teaches an analogous jump rope assembly (Figures 1 and 2) wherein a jump rope section is a stranded cable having an outside diameter of .0625 inches (“the cable assembly 200 may have an inside diameter (ID) 211 (i.e., the cable 210 only) of 1/16 inch”; paragraph 0025) and a vinyl coating (“the cable assembly 200 may include a cover 220 about the cable 210 (e.g., PVC coating)”; paragraph 0022).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the jump rope section stranded cable of Liupanshui Normal University’s invention modified in view of Varner such that it has an outside diameter of .0625 inches and a vinyl coating, as taught by Newman, in order to ensure that the jump rope assembly is fast, functional, and durable (Newman: paragraphs 0018 and 0025).
Liupanshui Normal University in view of Varner, and further in view of Newman, teaches the invention as substantially claimed, see above, and further teaches wherein the jump rope section having an overall diameter of the rope is .120 inches (Newman teaches in paragraph 0022 that the jump rope section stranded cable may be PVC coated and “approximately (e.g., +/-10%) between 1.3 ounces to 1.8 ounces for a 9 foot length.”  In paragraphs 0025 and 0026, Newman teaches that for 1.3 ounce and 1.8 ounce weights, “the cable assembly 200 may have an inside diameter (ID) 211 (i.e., the .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Liupanshui Normal University (CN 205307681 U) in view of Race (US 4,330,118), and further in view of Stevens (US 2013/0303330).
Regarding claim 16, Liupanshui Normal University in view of Race teaches the invention as substantially claimed, see above, but fails to disclose: wherein the collet fitting is a brass fitting; and the fitting receptacle is formed of nylon.
Stevens teaches an analogous invention (the torque device 100; Figures 1-4) wherein a collet fitting (the collet 52; Figures 2 and 3; paragraph 0043) is a brass fitting (“For example, collet 52 may be made of bronze or brass and the remainder of torque device 100 made of plastic.”; paragraph 0043); and a fitting receptacle (the collar 54; Figures 1-4) is formed of nylon (“The various components of torque device 100 may be made of different materials.  For example, collet 52 may be made of bronze or brass and the remainder of torque device 100 made of plastic” such as nylon; paragraph 0043).
It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the collet fitting and fitting receptacle of Liupanshui Normal University’s invention modified in view of Race such that the collet fitting is a brass fitting and the fitting receptacle is formed of nylon, as taught by Stevens, since it appears that the invention would perform equally well with “any material or materials compatible with its intended use, such as, by way of non-limiting example, metals, such as aluminum and stainless steel; plastics, such as polyethylene, polypropylene, polystyrene, polyvinyl chloride, polycarbonate, and nylon; and composite materials.  The various components of torque device 100 may be made of different materials.  For example, collet 52 may be made of bronze or brass and the remainder of torque device 100 made of plastic” (Stevens: paragraph 0043).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Liupanshui Normal University (CN 205307681 U) in view of Race (US 4,330,118), and further in view of Rudd (US 4,934,691).

Rudd teaches an analogous jump rope assembly (Figures 1-2A) wherein a fitting receptacle (the cap 35; Figures 1-2A) comprises an enlarged opening section (the threaded and cylindrical portion of the cap 35 is an enlarged opening section relative to the distal conical portion of the cap 35; Figures 1-2A) to receive a fitting (the threaded proximal end 22 of the cylindrical body portion 18; Figures 1-2A).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the fitting receptacle of Liupanshui Normal University’s invention modified in view of Race such that it has an enlarged opening section to receive the collet fitting and a corresponding distal conical portion, as taught by Rudd, in order to facilitate ergonomic tightening and loosening of the fitting receptacle of the collet fitting by a user during use of the jump rope assembly (Rudd: Figures 1-2A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784